United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                            November 4, 2002
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-40217
                         Summary Calendar


TREV CLARK,

                                         Plaintiff-Appellant,

versus

LA MARQUE INDEPENDENT SCHOOL DISTRICT; RUSSEL E. WASHINGTON, JR.,
Chief of Police, Individually and in his official capacity as
Chief of Police for La Marque, ISD; BEN CAVIL, Individually and
in his official capacity as Assistant Superintendent of
Administration for La Marque, ISD,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-99-CV-668
                      --------------------


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Trev Clark appeals from the summary judgment dismissal of

claims under 42 U.S.C. §§ 1981, 1983, and 1985, as well as under

Texas law, against the La Marque Independent School District

(LMISD), Russel Washington, and Ben Cavil.     The action stems from

Clark’s dismissal from his position as a teacher and coach and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40217
                                 -2-

his subsequent acquittal on criminal charges that he engaged in

sexual relations with a minor female student.

     Clark has abandoned any arguments relating to the district

court’s dismissal of his claims under 42 U.S.C. §§ 1981 and 1983,

as well as his state law malicious prosecution claim against

LMISD, by failing to brief them on appeal.    See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993)(issues not adequately argued

in the body of the brief are deemed abandoned).

     To establish the liability of a municipality under 42 U.S.C.

§ 1983, a plaintiff must demonstrate that an official policy or

custom caused the constitutional violation.     See Piotrowski

v. City of Houston, 51 F.3d 512, 517 (5th Cir. 1995).     A

plaintiff raising a constitutional claim against a municipality

must identify the policy, connect the policy to the municipal

body, and show that the particular injury occurred because of the

execution of the policy.    See Bennett v. City of Slidell,

728 F.2d 762, 767 (5th Cir. 1984)(en banc).   Clark has failed to

show that he identified the policy or custom at issue in the

district court.    Accordingly, we affirm the dismissal of this

claim.   See id.   Because Clark’s allegations of prosecutorial

misconduct against LMISD are identical to his allegations

regarding Washington and Cavil, the district court properly

dismissed claims against Washington and Cavil in their official

capacities.   See Castro Romero v. Becken, 256 F.3d 349, 355

(5th Cir. 2001).
                              No. 02-40217
                                   -3-

     Clark’s Fourteenth Amendment malicious prosecution claim

against Washington and Cavil in their individual capacities fails

because such a claim is not actionable.      See Kerr v. Lyford, 171

F.3d 330, 339 (5th Cir. 1999).     The district court dismissed

Clark’s Fourth Amendment malicious prosecution claim against the

individual defendants because Clark had failed to make a

sufficient showing that Washington and Cavil lacked probable

cause.   To prevail, Clark “must demonstrate that either (1) the

record affirmatively establishes that probable cause was lacking

or (2) enough genuine, material factual disputes exist regarding

the elements of probable cause that the ultimate finding of

probable cause is the subject of a genuine, material factual

dispute.”   See id. at 340.    After a thorough review of the record

and the arguments of counsel, we have determined that Clark has

failed to make the required showing.

     Finally, because the elements of a claim of malicious

prosecution under state law are coextensive with the elements of

a claim under 42 U.S.C. § 1983, see Taylor v. Gregg, 36 F.3d 453,

455 (5th Cir. 1994); see also Gordy v. Burns, 294 F.3d 722, 725-

26 (discussing Taylor and holding generally that the elements of

a 42 U.S.C. § 1983 malicious prosecution claim are coextensive

with the elements of a claim under state law), we affirm the

dismissal of Clark’s state law claim against Washington and

Cavil.

     The district court’s judgment is in all respects AFFIRMED.